Citation Nr: 0307799	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right elbow injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1995.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision issued 
by the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which implicitly found 
that new and material evidence had been submitted to reopen 
the veteran's previously and finally denied service 
connection claim and denied the claim on the merits.  The 
Board remanded this matter in March 2001 for adjudication 
under VA's heightened duty to notify and assist the veteran 
and for explicit adjudication as a new and material claim.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained, and 
all due process concerns have been addressed.  

2.  The veteran did not file a notice of disagreement within 
one year of the June 1995 notification that his service 
connection claim for a right elbow condition had been denied.

3.  The additional evidence submitted since 1995 bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.   


CONCLUSIONS OF LAW

1.  The RO's May 1995 denial of service connection for a 
right elbow condition is final.  38 U.S.C. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently 
38 U.S.C.A. § 38 U.S.C.A. § 7105(c) (2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).

2.  Evidence received subsequent to the RO's 1995 
determination serves to reopen the appellant's claim of 
entitlement to service connection for residuals of a right 
elbow injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2001).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002).  Specifically, under 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board notes that the regulations were recently amended 
to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a) (2002).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case as the veteran's claims to 
reopen were filed prior to August 29, 2001.  

Service connection for a right elbow condition was initially 
denied by the RO in a May 1995 rating decision.  The rating 
decision reflects that there was no record of a right elbow 
injury while in service, the medical evidence indicated that 
he had a ulnar nerve injury, which had resolved itself, and 
he had a normal right elbow upon examination.  The veteran's 
was notified that service connection had been denied for a 
right elbow condition in June 1995.  The veteran did not file 
a notice of disagreement within one year of the June 1995 
notice.  Therefore, the May 1995 determination is final.  
38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994); currently 38 U.S.C.A. § 38 U.S.C.A. § 7105(c) 
(2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The current claim was initiated in February 1999.  In support 
of his new and material claim, the veteran submitted two lays 
statement from fellow serviceman who described the veteran's 
August 1991 behavior and symptoms vis-à-vis his right elbow.  
The Board concurs with the RO that these statements bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and are 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Such evidence is both new 
and material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a) (2002).  

Although the record contains sufficient evidence to reopen 
the claim for service connection for residuals of a right 
elbow injury, the Board has determined that further 
development is required before proceeding to consider the 
merits of the underlying claim.  Accordingly, the Board is 
undertaking additional development pursuant to authority 
granted 38 C.F.R. § 19.9(a)(2) (2002) and the Veterans Claims 
Assistance Act 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this matter.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals of 
a right elbow injury and to that extent this claim succeeds.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

